Title: To George Washington from Lewis Nicola, 22 May 1782
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Fishkill c.22 May 1782
                        
                        The favourable reception your Excellency was pleased to give to the representation I was deputed to make in
                            the name of the field officers of the army has induced me to trouble you on a matter I conceive of importance.
                        Possibly the event I foresee may not, if at all, take place for a considerable time, but as that is
                            uncertain, & the purport of the inclosed of moment, & must require mature deliberation, I choose not to
                            defer mentioning it any longer.
                        I request your Excellency to suspend your opinion ’till you go through the whole, & not judge of it
                            by parts.
                        For brevity sake I use the words we and us to designate the whole american army, tho some parts of what I say
                            may not be strictly applicable to me, but as you are well acquainted with circumstances you will be pleased to omit me in
                            idea where I cannot with propriety be introduced. I have the honour to assure you I am with respect Your Excellencies Most
                            obedt Servant
                        
                            Lewis Nicola Col. Inv.

                        
                     Enclosure
                                                
                            
                                 c.22 May 1782
                            
                            The injuries the troops have received in their pecuniary rights have been, & still continue to be
                                too obvious to require a particular detail, or to have escaped your Excellencies notice, tho your exalted station must
                                have deprived you of opportunity of information relative to the severe distresses occasioned thereby. Tho doubtless
                                the particular circumstances of the times have occasioned many of these injuries, yet we have great reason to believe
                                they are not all owing to that cause, but often occasioned by schemes of economy in the legislatures of some States,
                                & publick ministers, founded on unjust & iniquitous principles; and tho, as the prospect of publick
                                affairs cleared up, the means of fulfilling engagements encreased, yet the injuries, instead of being lessened, have
                                kept pace with them. This gives us a dismal prospect for the time to come, & much reason to fear the future
                                provision promised to officers, and the setling & satisfying their & the men’s just demands will be
                                little attended to, when our services are no longer wanted, and that the recompence of all our toils, hardships,
                                expence of private fortune &c. during several of the best years of our lives will be, to those who cannot earn
                                a livelyhood by manual labour, beggary, & that we who have born the heat & labour of the day will be
                                forgot and neglected by such as reap the benefits without suffering any of the hardships.
                            It may be said that depreciations have been made up, but how has this been done? By depreciated paper
                                money & certificates of such a nature as to be of little benefit to the original possessors, whose necessities
                                have compelled them to part with those obligations to speculators for a small part of their value, never more, as far
                                as I can learn, than one tenth, but often less.
                            From several conversations I have had with officers, & some I have overheard among soldiers, I
                                believe it is sincerely intended not to seperate after the peace ’till all
                                grievances are redressed, engagements & promises fulfilled, but how this is to be done I am
                                at a loss, as neither officers or soldiers can have any confidence in promises. We have no doubt of Congresses
                                intention to act uprightly, but greatly fear that, by the interested views of others, their abilities will not be
                                equal to the task.
                            God forbid we should ever think of involving that country we have, under your conduct & auspices,
                                rescued from oppression, into a new scene of blood & confusion; but it cannot be expected we should forego
                                claims on which our future subsistance & that of our families depend.
                            Another difference there is between our fellow citizens and us is, that we must live under governments in
                                the framing of which we had no hand, nor were consulted either personally or representatively, being engaged in
                                preventing the enemy from disturbing those bodies which were entrusted with that business, the members of which would
                                have found little mercy had they been captured.
                            Dangers foreseen may be removed, alleviated, or, in some cases, turned to benefits, bossibly what I apprehend may be susceptible, of even the latter, by means I beg leave to propose, but
                                must request your Excellencies patience if I digress a little before I open my project.
                            I own I am not that violent admirer of a republican form of government that numbers in this country are;
                                this is not owing to caprice, but reason & experience. Let us consider the fate of all the
                                modern republicks of any note, without running into antiquity, which I think would also serve to
                                establish my system.
                            The republicks of later days, worth our notice, may be reduced to three, Venice, Genoa & Holland,
                                tho the two former are rather aristocratical than republican governments, yet they resemble those more than
                                monarchical.
                            These have, each in their turns, shone with great brightness, but their lustre has been of short
                                duration, and as it were only a blaze. What figure has Holland, that, in her infancy, successfully opposed the most
                                formidable power of Europe, made for more than half of the present century, or actually makes at present? Mistress of
                                nearly half the commerce of the earth, has she occasioned any considerable diversion of the naval power of Britain?
                                Six or eight ships of the line have been able to oppose her, & unable to protect herself and her extensive
                                commerce, has she not been obliged to apply for assistance to a neighbouring monarch? Does not the great similarity
                                there is between her form of government & ours give us room to fear our fate will be like hers. His it not
                                evidently appeared that during the course of this war we have never been able to draw forth all the internal resources
                                we are possessed of, and oppose or attack the enemy with our real vigour?
                            In contrast to this scene let us consider the principal monarchies of Europe, they have suffered great
                                internal commotions, have worried each other, have had periods of vigour & weakness, yet they still subsist
                                & shine with lustre. It must not be concluded from this that I am a partisan for absolute monarchy, very far
                                from it, I am sensible of its defects, the only conclusion I would draw from the comparison is, that the energy of the
                                latter is more beneficial to the existence of a nation than the wisdom of the former. A monarch may often be governed
                                by wise & moderate councels, but it is hardly possible for large bodies to plan or execute vigorous ones.
                            The inference I would deduce from what I have premised is, that each form of government has its defective
                                & valuable parts, therefore that form which partakes of all, or most of the latter & is purged of the
                                former, must be the most eligible.
                            In the brittish Government we have a sketch of this, far, it is true from perfect, but
                                no despicable basis of a good one. The english constitution has been the result of repeated strugles between prince
                                & people, but never received anything of a regular or stable form ’till the revolution, & yet is still
                                short of perfection. The principal defects are pointed out by the experience of almost a century, & I believe
                                may be reduced to two, one in the legislative the other in the executive authorities. Were elections annual, &
                                confined to representatives for counties a & few large trading cities only, & all contributing to the
                                support of government priviledged to elect, and had the king no command of money beyond what is requisite to the
                                support of his family & court, suitable to the dignity of his station, I believe the constitution would
                                approach much nearer to that degree of perfection to which sublunary things are limited. In a well regulated
                                legislative body I conceive a third branch necessary—Montesquieu observes that a hereditary nobility is requisite in
                                a monarchy but incompatible with a republick, taking this for granted, some degree of nobility may be proper in a
                                mixed government, but limited, suppose not hereditary.
                            I shall now proceed to my scheme.
                            Congress has promised all those that continue in the service certain tracts of land, agreable to their
                                grades, some States have done the same, others have not, probably owing to their not having lands
                                to give, but as all the military have equal merits so have they equal claims to such rewards, therefore they ought all
                                to be put on a footing by the united States.
                            Besides those who may be actually in the service at the peace, I conceive all those dismissed, or put
                                    on half pay, through schemes of economy, have equal rights, as their being out of the service was
                                not volontary.
                            These things premised, I think Congress should take on itself the discharging all such engagements, made
                                or that ought to be made, for lands & discharge them by procuring a sufficient tract in some of the best of
                                those fruitful & extensive countries to the west of our frontiers, so that each individual should have his
                                due, all unprofitable mountains & swamps, also lakes & rivers within the limits of this tract not to
                                be reckoned as any part of the lots, but thrown in for the benefit of the whole community. This tract to be formed
                                into a distinct State under such mode of government as those military who choose to remove to it may agree on.
                            Debts due to the army should be adjusted with dispatch & liquidated in the following manner. One
                                third to be paid immediately, to enable the setlers to buy tools for trades & husbandry, & some
                                stock, the other two thirds by four notes payable, with interest, in three months, & the others on the same
                                terms at three months interval between each payment. In order to give such notes a due value, good funds should be
                                appropriated for the discharge of principal & interest, but previous to such first payment & notes
                                given, a sum should be deducted from each non commissioned & private mans debt, sufficient to victual him
                                & family for one year from the first harvest succeeding the arrival of the colony to be granted lands; during
                                the intermediate time those persons to be victualled at the expence of the continent, & also to receive pay
                                & clothing to the time the accounts are all adjusted & the troops ready to march.
                            Officers being entitled to half pay, such as choose to emigrate, should have provisions &c.
                                allowed them as above & quarterly notes with interest for three years full pay to commence & be
                                computed from the time they begin their march, in full discharge of all such half pay.
                            As I have already observed that it may be objected depreciations & other payments have been made
                                good; but can a just debt be equitably discharged by certificates of very small comparative value, or depreciated
                                paper money? certainly no, consequently the States are still bound to make good the deficiency. To this it will
                                probably be answered that those certificates have generally passed into other hands, who have paid consideration for
                                them; but what consideration? A tenth or a twentieth of the principal value expressed therein, independent of
                                interest; and is it not generally understood in some States, if not in all, that when those certificates are to be
                                paid off they will be estimated at no more than what was given for them? I therefore conceive the following rules
                                should be observed in discharge of these obligations.
                            Every person in whose favour a certificate has been, or shall be given, & who will keep it to the conclusion of the war, to be paid its full value.To every person paid in depreciated money the depreciation thereof to be made good.
                            To the original possessers of certificates sold two thirds of the value expressed, the other third to be
                                considered as received when the certificate was sold. This is certainly much beyond what, on an average, has been
                                received for all certificates sold, but as it will be difficult, if at all possible, to ascertain in a reasonable time
                                the money paid, it is requisite to fix some rule.
                            This war must have shewn to all, but to military men in particular the weakness of republicks, &
                                the exertions the army has been able to make by being under a proper head, therefore I little doubt, when the
                                benefits of a mixed government are pointed out & duly considered, but such will be readily adopted; in this
                                case it will, I believe, be uncontroverted that the same abilities which have lead us, through difficulties apparently
                                unsurmountable by human power, to victory & glory, those qualities that have merited & obtained the
                                universal esteem & veneration of an army, would be most likely to conduct & direct us in the smoother
                                paths of peace.
                            Some people have so connected the ideas of tyranny & monarchy as to find it very difficult to
                                seperate them, it may therefore be requisite to give the head of such a constitution as I propose, some title
                                apparently more moderate, but if all other things were once adjusted I believe strong arguments might be produced for
                                admitting the title of king, which I conceive would be attended with some material advantages.
                            I have hinted that I believed the United States would be benefited by my scheme, this I conceive would be
                                done, by having a savage & cruel enemy seperated from their borders, by a body of veterans, that would be as
                                an advanced guard, securing the main body from danger. There is no doubt but Canada will some time or other be a
                                seperate State, and from the genious & habits of the people, that its government will be monarchical. May not
                                casualties produce enmity between this new State & our Union, & may not its force under the direction
                                of an active prince prove too powerful for the efforts of republicks? It may be answered that in a few years we shall
                                acquire such vigour as to baffle all inimical attempts. I grant that our numbers & riches will encrease, but
                                will our governments have energy enough to draw them forth? Will those States remote from the danger be zealously
                                anxious to assist those most exposed? Individuals in Holland abound in wealth, yet the government is poor &
                                weak.
                            Republican bigots will certainly consider my opinions as heterodox, and the maintainer thereof as
                                meriting fire & faggots, I have therefore hitherto kept them within my own breast. By freely communicating
                                them to your Excellency, I am persuaded I run no risk, & that, tho disapproved of, I need not apprehend their
                                ever being disclosed to my prejudice.

                        
                        
                    